



Exhibit 10.18


Grant No.:




THE KEYW HOLDING CORPORATION
AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


The KeyW Holding Corporation, a Maryland corporation (the “Company”), hereby
grants shares of its common stock (the “Stock”), to the Grantee named below,
subject to the vesting conditions set forth in the attachment. Additional terms
and conditions of the grant are set forth in this cover sheet and in the
attachment (collectively, the “Agreement”) and in the Company’s Amended and
Restated 2013 Stock Incentive Plan (the “Plan”).
Grant Date:
Name of Grantee:
Grantee's Employee Identification Number:
Number of Shares of Stock Covered by Grant:
Purchase Price per Share of Stock: $0.00 (Zero Dollars and 00/100)
Vesting Schedule:
Shares
 
Vesting Dated
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent. Certain capitalized terms used in this Agreement are defined in
the Plan, and have the meaning set forth in the Plan.
Grantee:        ______________________________________________________    
(Signature)
Company:    ______________________________________________________
(Signature)
Title    


Attachment
This is not a stock certificate or a negotiable instrument.















--------------------------------------------------------------------------------





THE KEYW HOLDING CORPORATION
AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Restricted Stock/ Nontransferability
This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below ("Restricted Stock"). To the extent not yet
vested, your Restricted Stock may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Restricted
Stock be made subject to execution, attachment or similar process.
Vesting
The Company will issue your Restricted Stock in your name as of the Grant Date.
Your right to the Stock under this Restricted Stock Agreement vests per the
vesting schedule as shown on the cover sheet provided you then continue in
Service. The resulting aggregate number of vested shares of Stock will be
rounded to the nearest whole number, and you cannot vest in more than the number
of shares covered by this grant.
No additional shares of Stock will vest after your Service has terminated for
any reason, provided, however, that if your Service is terminated on account of
your death or Disability, any unvested shares of Stock will become fully vested.
Vesting Upon Change of Control 
Notwithstanding the foregoing, in the event of a Change of Control, immediately
prior to the scheduled consummation of a Change of Control, all restricted stock
subject to performance requirements shall become immediately vested at the
target number of shares set forth in this Agreement.
Forfeiture of Unvested Stock
Except as provided in this Agreement, in the event that your Service terminates
for any reason, you will forfeit to the Company all of the shares of Stock
subject to this grant that have not yet vested.
Issuance
The issuance of the Stock under this grant shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates, with any unvested Restricted Stock bearing the appropriate
restrictions imposed by this Agreement. As your interest in the Stock vests as
described above, the recordation of the number of shares of Restricted Stock
attributable to you will be appropriately modified. To the extent certificates
are issued with regard to unvested Stock, such certificates will be held in
escrow with the Secretary of the Company while the Stock remains unvested.
Withholding Taxes
You agree, as a condition of this grant, that you will make acceptable
arrangements, as determined by the Company in its sole discretion, to pay any
withholding or other taxes that may be due as a result of the payment of
dividends or the vesting of Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the payment of dividends or the
vesting of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate (including by repurchasing vested
shares of Stock under this Agreement).






--------------------------------------------------------------------------------





Section 83(b)
Election
Under Section 83 of the Internal Revenue Code of 1986, as amended (the "Code"),
the difference between the purchase price paid for the shares of Stock and their
fair market value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, "forfeiture restrictions" include the forfeiture as to unvested Stock
described above. You may elect to be taxed at the time the shares are acquired,
rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.
Market Stand-off Agreement
In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933 (the "Securities Act"), you agree not to sell, make any
short sale of, loan, hypothecate, pledge, grant any option for the purchase of,
or otherwise dispose or transfer for value or agree to engage in any of the
foregoing transactions with respect to any shares of vested Stock without the
prior written consent of the Company or its underwriters, for such period of
time after the effective date of such registration statement as may be requested
by the Company or the underwriters (not to exceed 180 days in length).
Non-Solicitation, Non-Interference
In consideration of (i) the grant of the option under this Agreement, and (ii)
your continued employment with the Company, its parent, or a subsidiary of the
Company or its parent (each a “Covered Party”), you hereby agree to the
following:
During the period of your employment with the Company or another Covered Party
and for a period ending six (6) months following the termination of your
employment, for any reason, with a Covered Party, except with the prior written
consent of the Company, you will not:
•
Solicit or induce, or in any manner attempt to solicit or induce, any Customer
(as defined Below), to (1) cease being a customer of or to not become a customer
of Covered Party, (2) divert any business of such Customer from a Covered Party,
(3) reduce the amount of business that such Customer conducts or intends to
conduct with any Covered Party; or (4) otherwise interfere with, disrupt, or
attempt to interfere with or disrupt, the relationship between a Covered Party
and any of its customers or clients, suppliers, consultants, or employees;
•
Participate in competition for the award of or perform services in connection
with (1) any contract, task order or program for which a Covered Party is
competing, or (2) any contract, task order or program that would replace,
supersede, succeed, reduce or diminish any Covered Party’s work under a
contract, task order or program;
•
Make false or disparaging statements regarding any Covered Party, or any of
Covered Party’s respective officers, directors, shareholders, employees or
affiliates in matters relating to a Covered Party or its business.
For purposes of this Agreement a “Customer” means any client or customer of the
Company at the time of the termination of your employment or any prospective
customer to which the Company has made or intends to make a proposal at such
time, and includes in addition to any party with whom a Covered Party has a
contract, the specific program office or directorate of a federal government
department or agency to which products or services are ultimately provided under
a contract to which a Covered Party is a party.
Retention Rights
This Agreement does not give you the right to be retained or employed by the
Company (or any of its Affiliates) in any capacity. The Company (and any
Affiliates) reserves the right to terminate your Service at any time and for any
reason.






--------------------------------------------------------------------------------





Shareholder Rights
You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued.
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
The Plan
The text of the Plan is incorporated in this Agreement by reference.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
Other Agreements
You agree, as a condition of this grant of Restricted Stock, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.
 
 
Data Privacy
In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.
Consent to Electronic Delivery


The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report (to the extent
required) to you in an electronic format. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to, the Company
would be pleased to provide copies. Please contact the Company’s Stock
Administrator to request paper copies of these documents.





By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.



























--------------------------------------------------------------------------------





EXHIBIT A
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address and social security number of the undersigned:
Name:_______________________________________________________________________________                                
Address:    _____________________________________________________________________________                        
_____________________________________________________________________________________                                
Social Security No.
:____________________________________________________________________                        
2.    Description of property with respect to which the election is being made:
__________ shares of common
stock, par value $.001 per share, of The KeyW Holding Corporation, a Maryland
corporation, (the “Company”).
3.    The date on which the property was transferred is
______________________________________.
4.    The taxable year to which this election relates is calendar year
____________________________.
5.    Nature of restrictions to which the property is subject:
The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the
undersigned and the Company. The shares of stock are subject to forfeiture under
the terms of the Agreement.
6.    The fair market value of the property at the time of transfer (determined
without regard to any lapse
restriction) was $__________ per share, for a total of $__________.
7.    The amount paid by taxpayer for the property was $__________.
8.    A copy of this statement has been furnished to the Company.
Dated: ______________________             
________________________________________
Taxpayer’s Signature    
________________________________________
Taxpayer’s Printed Name



















--------------------------------------------------------------------------------





PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)






The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1 


1.    You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.
2.    At the same time you file the election form with the IRS, you must also
give a copy of the election form to the Secretary of the Company.




































































__________________________________________________________________________________________
 
1    Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.





